DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objections to claims 3 and 13 have been withdrawn. 

Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 3 and 16 have been withdrawn. 

Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claim have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.  	(Currently amended) A door latch comprising: 
	a locking mechanism having a catch and a pawl; 
	at least one locking mechanism sensor configured to generate signals indicating a closing/opening state of the locking mechanism; 
	a trigger sensor for opening the locking mechanism, wherein the trigger sensor is configured to generate trigger signals indicating operation of a trigger handle; 
	a control unit for evaluating the signals of the at least one locking mechanism sensor and the trigger signals from the trigger sensor; and 
	an electromotor drive which, directly or indirectly, lifts the pawl from the catch in dependence on the signals received by the control unit, 
	wherein the control unit is further configured to ignore the signals of the at least one locking mechanism sensor and open the locking mechanism via the electromotor drive lifting the pawl after multiple operations of the trigger handle occur.

12. 	(Currently amended) The door latch according to claim 1, wherein the trigger handle is an external handle.


REASONS FOR ALLOWANCE
Claims 1-5, 7, and 11-17 allowed.

The following is an examiner’s statement of reasons for allowance: 
Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-5, 7, and 11-17. Specifically, the prior art fails to disclose the control unit is configured to ignore the signals of the at least one locking mechanism sensor and open the locking mechanism via the electromotor drive lifting the pawl after multiple operations of the trigger handle occur. 
Alexandropoulos (US 7123787) in view of Kouzuma (US 10125524) teach a control unit configured to open a locking mechanism after multiple operations of a trigger handle occur, regardless of the state of a locking mechanism sensor. However, Alexandropoulos, in view of Kouzuma, does not explicitly teach the control unit is configured to ignore the signals of the at least one locking mechanism sensor. The examiner can find no motivation to modify the control unit taught by Alexandropoulos, in view of Kouzuma, to be further configured to ignore the signals of the at least one locking mechanism sensor and open the locking mechanism via the electromotor drive lifting the pawl after multiple operations of the trigger handle occur without use of impermissible hindsight and/or without destroying the intended operation of the device taught by Alexandropoulos, in view of Kouzuma.
Dente (US 10428560) discloses a control unit for evaluating signals of the at least one locking mechanism sensor and the trigger signals from the trigger sensor, wherein the control unit is further configured to open the locking mechanism via the electromotor drive lifting the pawl after multiple operations of the trigger handle occur. However, although Dente discloses the control unit evaluates signals from the at least one locking mechanism sensor, Dente does not explicitly teach the control unit is configured to ignore the signals of the at least one locking mechanism sensor. The examiner can find no motivation to modify the control unit for evaluating signals of the at least one locking mechanism sensor disclosed by Dente to be further configured to ignore the signals of the at least one locking mechanism sensor without use of impermissible hindsight and/or without destroying the intended operation of the device disclosed by Dente. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomaszewski et al. (US 2016/0017645A1) related to a door latch comprising a control unit for evaluating signals for at least one locking mechanism sensor, wherein the control unit is configured to open the locking mechanism via the electromotor drive lifting the pawl and to ignore signals of a trigger handle.
Belmond et al. (US 2003/0164616A1) related to a door latch comprising a control unit for implementing an override function for operating the lock. 
Spurr (US 2008/0000711A1) related to a door latch comprising a control unit configured to open the locking mechanism via an electromotor drive to provide an override unlocking operation.
Gage (US 2017/0362861A1) related to a door latch comprising at least one locking mechanism sensor configured to generate signals indicating a state of the locking mechanism and a control unit configured to open a locking mechanism after multiple operations of a handle sensor occur. 
Noel et al. (FR 2871830 A1) related to a door latch comprising a control unit configured to provide an override function opening the locking mechanism 
Capalau et al. (US 2019/0017299A1) related to a door latch comprising a control unit for evaluating signals of at least one locking mechanism sensor and trigger signals from a trigger sensor and configured to override an automatic unlock feature after multiple operations of a handle occur and then unlock the door after multiple operations of the handle.
Schiffer et al. (WO 2020/228895A1) related to a door latch comprising a control unit configured to ignore signals from a trigger sensor indicating operation of a trigger handle and maintain the locking mechanism in a closed state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675